Appeal from a judgment of the County Court, Kings County, convicting appellant of assault in the second degree, and sentencing him to serve two and a half to five years in Sing Sing Prison, from said sentence, and from each and every intermediate order therein made. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence or from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.